UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 OR []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-03492 HALLIBURTON COMPANY (a Delaware corporation) 75-2677995 3000 North Sam Houston Parkway East Houston, Texas77032 (Address of Principal Executive Offices) Telephone Number – Area Code (281) 871-2699 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] As of October 14, 2011, 920,165,263 shares of Halliburton Company common stock, $2.50 par value per share, were outstanding. HALLIBURTON COMPANY Index Page No. PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 -Condensed Consolidated Statements of Operations 3 -Condensed Consolidated Balance Sheets 4 -Condensed Consolidated Statements of Cash Flows 5 -Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 39 PART II. OTHER INFORMATION 40 Item 1. Legal Proceedings 40 Item 1(a). Risk Factors 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 55 Item 3. Defaults Upon Senior Securities 55 Item 4. Specialized Disclosures 55 Item 5. Other Information 55 Item 6. Exhibits 56 Signatures 57 PART I. FINANCIAL INFORMATION Item 1. Financial Statements HALLIBURTON COMPANY Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30 September 30 Millions of dollars and shares except per share data Revenue: Services $ Product sales Total revenue Operating costs and expenses: Cost of services Cost of sales General and administrative 79 62 Total operating costs and expenses Operating income Interest expense, net of interest income of $1, $3, $4, and $9 ) Other, net (9
